[Cite as State v. Taylor, 2021-Ohio-4338.]




                              IN THE COURT OF APPEALS OF OHIO
                                 SECOND APPELLATE DISTRICT
                                     MONTGOMERY COUNTY

 STATE OF OHIO                                     :
                                                   :
          Plaintiff-Appellant                      :   Appellate Case No. 29170
                                                   :
 v.                                                :   Trial Court Case No. 2021-CR-492
                                                   :
 ANGELO LEE TAYLOR                                 :   (Criminal Appeal from
                                                   :   Common Pleas Court)
          Defendant-Appellee                       :
                                                   :

                                              ...........

                                             OPINION

                          Rendered on the 10th day of December, 2021.

                                              ...........

MATHIAS H. HECK, JR. by ANDREW T. FRENCH, Atty. Reg. No. 0069384, Assistant
Prosecuting Attorney, Montgomery County Prosecutor’s Office, Appellate Division,
Montgomery County Courts Building, 301 West Third Street, 5th Floor, Dayton, Ohio
45422
      Attorney for Plaintiff-Appellant

ANGELINA N. JACKSON, Atty. Reg. No. 0077937, 117 South Main Street, Suite 400,
Dayton, Ohio 45422
      Attorney for Defendant-Appellee

                                             .............

EPLEY, J.
                                                                                         -2-




         {¶ 1} Pursuant to R.C. 2945.67(A) and Crim.R. 12(K), the State of Ohio appeals

the trial court’s judgment granting Angelo Lee Taylor’s motion to suppress. For the

following reasons, the trial court’s judgment will be reversed and the matter will be

remanded for further proceedings.

                             I. Facts and Procedural History

         {¶ 2} The State’s evidence at the suppression hearing established the following

facts.

         {¶ 3} At approximately 4:40 p.m. on February 9, 2021, Huber Heights Police

Officers Gabrielle Cahill and Christopher Elliott each received a dispatch to Planet

Fitness, located at 7651 Old Troy Pike, on a report of a disorderly individual. According

to Officer Cahill, the dispatcher reported that a disorderly subject was asked to leave

because he was not wearing a mask and that he refused to leave. Officer Elliott added

that when the subject was confronted, he ran into the locker room. At the time of the

incident, the State of Ohio required individuals to wear masks indoors due to the ongoing

Covid-19 pandemic. The dispatcher provided the subject’s race and described him as

“wearing a black hoodie, wearing black basketball shorts, [and] carrying a black bag.”

         {¶ 4} Officer Cahill arrived on the scene first and saw a man who matched the

reported description walking out of the front door of Planet Fitness. Officer Cahill asked

the man, later identified as Taylor, to stop so that she could speak with him about what

had happened inside the fitness center. Taylor stopped and described to Officer Cahill

what had occurred. Taylor reported that he had been told to put on a mask, but his mask

was in his locker. When staff told Taylor to leave, Taylor had responded that he was
                                                                                          -3-


going to get his belongings first. After retrieving his belongings, Taylor cancelled his

membership and left.

      {¶ 5} Officer Cahill told Taylor that she was not going to enforce the mask

mandate, but she needed his information to log that she had talked with him. After

initially stating that his name was private, Taylor provided his name, but stated that he

would not give additional information because he did not want a “contract.” The officer

told Taylor that she needed the information because she was called to that location for

an incident and needed to know with whom she was speaking and that he was not “some

wanted murderer on a warrant [sic] spree.” Taylor asserted that his personal information

was his private property. When asked if he had a driver’s license, Taylor said that he did

not and that he was from Georgia.

      {¶ 6} While Officer Cahill was speaking with Taylor, Officer Elliott arrived and went

inside the Planet Fitness.   He testified that he went inside to get information from

employees about “how they wanted to proceed moving forward, see what the actual

incident occurred within Planet Fitness, what type of disorderly conduct we were looking

at, if there was anything more criminal we had to investigate.” Officer Elliott’s body

camera showed that he simply asked Planet Fitness staff if they wanted Taylor

trespassed. After staff responded affirmatively, Elliott walked out and informed Officer

Cahill and Taylor that the fitness center was having him trespassed from that location.

      {¶ 7} Officer Cahill told Taylor that, because Planet Fitness wanted him

trespassed, “it’s turned into criminal” and they needed Taylor’s information so that they

could provide a criminal trespass notice for the premises.       During her suppression

hearing testimony, Officer Cahill again indicated that she needed Taylor’s identifying
                                                                                         -4-


information to provide a trespass warning. She acknowledged, however, that a private

business can trespass a person without police intervention.

       {¶ 8} After Taylor responded that he did not want to provide his information, Officer

Elliott stated that he would be charged if he failed to provide it.      Taylor reluctantly

provided his name and date of birth. Officer Elliott confirmed Taylor’s name and date of

birth with Planet Fitness staff. The officer then went to his cruiser, and upon running

Taylor’s identity through the Law Enforcement Automated Data System (LEADS)

database in his cruiser’s computer, he learned that Taylor had an arrest warrant. Officer

Elliott went back into Planet Fitness and asked if they had a Social Security number or

driver’s license number for Taylor; the fitness center did not.

       {¶ 9} Officer Elliott returned to Taylor and asked for his Social Security number so

he could verify if Taylor was the individual with a warrant. Taylor stated that he did not

use a Social Security number and denied that he had a warrant. Officer Elliott asked

Officer Cahill to go to his cruiser to see if she believed that Taylor matched the photo in

LEADS. Officer Cahill agreed that it “looks almost identical.”

       {¶ 10} After the dispatcher confirmed the warrant, the officers arrested Taylor on

the outstanding warrant. Upon searching Taylor, Officer Elliott found a magazine with

seven rounds in his hoodie. A loaded gun was located in Taylor’s gym bag. Taylor’s

encounter with the police – from the beginning of Officer Cahill’s body camera recording

until his arrest – lasted approximately 20 minutes.

       {¶ 11} A month later, Taylor was indicted for carrying a concealed weapon and

having weapons while under disability. Taylor sought to suppress any evidence obtained

from his stop and detention and any statements he had made. The court held a hearing
                                                                                         -5-


on May 14, 2021, during which Officers Cahill and Elliott testified and the State presented

a CD with photographs of the seized weapon and bullets and the officers’ body camera

footage from the incident.     Officer Cahill’s body camera footage began during her

conversation with Taylor outside of Planet Fitness. Officer Elliott’s footage began with

his arrival on scene.

       {¶ 12} After post-hearing briefing, the trial court granted Taylor’s motion. The

court reasoned, in relevant part:

              In the case at bar, this Court finds absolutely no description of any

       criminal or suspicious activity by the Defendant. Additionally, even the

       dispatch did not refer to any criminal or suspicious activity by the Defendant.

              Accordingly, the Court finds the initial detention of the Defendant in

       violation of the Fourth Amendment and therefore sustains the defense

       motion to suppress.          All evidence attained subsequent to the

       aforementioned violation is Suppressed.

(Emphasis sic.)

       {¶ 13} The State appeals from the trial court’s ruling. It argues that Taylor was

lawfully detained while the officers investigated the disorderly conduct complaint.       It

further claims that, even if the initial detention were unlawful, “the causal connection

between the detention and discovery of the firearm was sufficiently attenuated by the

existence of a valid warrant for Taylor’s arrest.”

                          II. Lawfulness of Taylor’s Detention

       {¶ 14} The Fourth Amendment to the United States Constitution protects

individuals from unreasonable searches and seizures. Terry v. Ohio, 392 U.S. 1, 88
                                                                                         -6-


S.Ct. 1868, 20 L.Ed.2d 889 (1968).       “The touchstone of the Fourth Amendment is

reasonableness.” Florida v. Jimeno, 500 U.S. 248, 250, 111 S.Ct. 1801, 114 L.Ed.2d

297 (1991). Whether a stop and/or search is reasonable under the Fourth Amendment

depends upon the particular facts and circumstances, viewed objectively by examining

the totality of the circumstances. See State v. Leak, 145 Ohio St.3d 165, 2016-Ohio-

154, 47 N.E.3d 821, ¶ 14.

       {¶ 15} Police officers may briefly stop and/or temporarily detain individuals to

investigate possible criminal activity if the officers have a reasonable, articulable

suspicion that criminal activity has occurred, is occurring, or is about to occur. Terry;

State v. Mays, 119 Ohio St.3d 406, 2008-Ohio-4539, 894 N.E.2d 1204, ¶ 7-8; State v.

Laster, 2d Dist. Montgomery No. 27762, 2018-Ohio-3601, ¶ 49. Reasonable suspicion

of any criminal offense, even a minor misdemeanor, is sufficient to justify an investigatory

detention.   See, e.g., Mays at ¶ 8 (stop based on reasonable suspicion of a traffic

violation is constitutionally valid); State v. Allen, 2d Dist. Montgomery No. 28874, 2021-

Ohio-3047, ¶ 38 (officers lawfully stopped defendant based on reasonable articulable

suspicion that defendant had jaywalked, a minor misdemeanor).

       {¶ 16} We determine the existence of reasonable suspicion by evaluating the

totality of the circumstances, considering those circumstances “through the eyes of the

reasonable and prudent police officer on the scene who must react to events as they

unfold.” State v. Heard, 2d Dist. Montgomery No. 19323, 2003-Ohio-1047, ¶ 14, quoting

State v. Andrews, 57 Ohio St.3d 86, 87-88, 565 N.E.2d 1271 (1991). See also State v.

Tidwell, 2021-Ohio-2072, __ N.E.3d. __, ¶ 20. “Although a mere ‘hunch’ does not create

reasonable suspicion, the level of suspicion the standard requires is considerably less
                                                                                        -7-


than proof of wrongdoing by a preponderance of the evidence, and obviously less than is

necessary for probable cause.” (Citation omitted.) Kansas v. Glover, __ U.S. __, 140

S.Ct. 1183, 1187, 206 L.Ed.2d 412 (2020).

       {¶ 17} The Ohio Supreme Court has recently emphasized that reasonable

suspicion for a Terry stop “is dependent upon both the content of information possessed

by police and its degree of reliability.” Tidwell at ¶ 20, quoting Alabama v. White, 496

U.S. 325, 330, 110 S.Ct. 2412, 110 L.Ed.2d 301 (1990). Both the quantity and quality of

the information must be considered when evaluating whether there is reasonable

suspicion. Id., citing White at 330 and United States v. Cortez, 449 U.S. 411, 417, 101

S.Ct. 690, 66 L.Ed.2d 621 (1981).

       {¶ 18} The duration of a Terry stop is determined by the purpose for which it was

initiated, and the detention may not last longer than is necessary to accomplish that

purpose. See Rodriguez v. United States, 575 U.S. 348, 354, 135 S.Ct. 1609, 191

L.Ed.2d 492 (2015) (addressing whether officers unlawfully prolonged a traffic stop); State

v. Cook, 65 Ohio St.3d 516, 521, 605 N.E.2d 70 (1992) (“An investigatory Terry stop is a

limited infringement on personal freedom, and is proper when based on articulable facts

constituting reasonable suspicion and the subsequent investigation is pursued diligently

in a manner likely to confirm or dispel suspicion quickly.”). The reasonableness of the

detention “depends on what the police in fact do,” and the officer’s diligence is measured

“by noting what the officer actually did and how he did it.” State v. Hall, 2017-Ohio-2682,

90 N.E.3d 276, ¶ 13 (2d Dist.), quoting Rodriguez at 357. An officer may not prolong a

Terry stop even if the “overall duration of the stop remains reasonable in relation to the

duration of other [ ] stops involving similar circumstances.” Id.
                                                                                          -8-


       {¶ 19} During a brief investigatory stop, an officer is entitled to ask questions to

confirm or dispel his or her suspicions that criminal activity occurred. State v. Millerton,

2015-Ohio-34, 26 N.E.3d 317, ¶ 23 (2d Dist.). Moreover, “it is well established that an

officer may ask a suspect to identify himself in the course of a Terry stop.” Hiibel v. Sixth

Judicial Dist. Court of Nevada, Humboldt Cty., 542 U.S. 177, 187, 124 S.Ct. 2451, 159

L.Ed.2d 292 (2004). “[A]n officer can ask for identification or sufficient information to

write a citation or to run a background check for outstanding warrants, often called a ‘field

investigation.’ ” Millerton at ¶ 23, citing State v. Wortham, 145 Ohio App.3d 126, 761

N.E.2d 1151 (2d Dist.2001) and State v. Harrison, 2d Dist. Montgomery No. 25128, 2013-

Ohio-1235; see, e.g., State v. Young, 2018-Ohio-164, 104 N.E.3d 128, ¶ 12 (8th Dist.)

(“Courts have recognized that police may ask a suspect for identification during an

investigatory stop to check for warrants.”). Moreover, police officers may communicate

with others, either law enforcement officers or private citizens, “to confirm the

identification or determine whether a person of that identity is otherwise wanted.”

Michigan v. Summers, 452 U.S. 692, 700, 101 S.Ct. 2587, 69 L.Ed.2d 340 (1981), fn. 12,

quoting 3 W. LaFave, Search and Seizure § 9.2, p. 36-37 (1978).

       {¶ 20} We further note that, pursuant to R.C. 2921.29(A)(1), an individual in a

public place is required to disclose his name, address, and date of birth upon request by

a police officer who reasonably suspects the person is committing, has committed, or is

about to commit a criminal offense. The failure to comply, however, generally does not

constitute obstructing official business.

       {¶ 21} Ultimately, “when an arrest is made, it is reasonable for the arresting officer

to search the person arrested in order to remove any weapons that the latter might seek
                                                                                             -9-


to use in order to resist arrest or effect his escape.” Chimel v. California, 395 U.S. 752,

762-763, 89 S.Ct. 2034, 23 L.Ed.2d 685 (1969).

        {¶ 22} In this case, we conclude that Officer Cahill had reasonable articulable

suspicion of criminal activity to justify an investigatory detention of Taylor. Cahill testified

at the suppression hearing that she and Officer Elliott were dispatched to Planet Fitness

on a report of a “disorderly subject” who “refused to leave” when asked by staff. These

allegations, which apparently came from Planet Fitness staff, indicated that an individual

was engaged in disruptive behavior, which possibly could constitute the offense of

disorderly conduct, and was remaining on the property without permission, which possibly

could constitute trespassing. The dispatcher provided a description of the individual, and

when Officer Cahill arrived, she saw Taylor, a person matching that description, leaving

the facility. Officer Cahill acted reasonably when she stopped Taylor to investigate what

had occurred there and to determine whether his conduct did, in fact, constitute criminal

behavior. The fact that Officer Cahill did not see Taylor engaging in criminal conduct

when she arrived and ultimately determined that she was not going to charge Taylor

based on the incident inside Planet Fitness did not negate the lawfulness of the Terry

stop.

        {¶ 23} Having lawfully stopped Taylor to investigate what had occurred inside

Planet Fitness, Officer Cahill then was entitled to ask Taylor for his identifying information

so that she could run his information for outstanding warrants. She did so approximately

90 seconds into her body camera footage, explaining to Taylor why she needed the

information. Taylor expressed his understanding and offered an unofficial identification

card, stating that his identifying information was private.        {(It is apparent from the
                                                                                           -10-


language used by Taylor that he considers himself a sovereign citizen).

       {¶ 24} During this time, Officer Elliott had arrived and gone inside Planet Fitness

to inquire whether the staff wanted Taylor trespassed from the facility. Notwithstanding

the limited nature of Officer Elliott’s investigation inside the fitness center, Officer Cahill

reasonably continued to detain Taylor while Officer Elliott spoke with Planet Fitness staff

about the incident.

       {¶ 25} Approximately four and one-half minutes into Cahill’s body camera footage,

Officer Elliott informed Officer Cahill and Taylor that Planet Fitness wanted him

trespassed.    At this juncture, the officers reasonably asked for Taylor’s identifying

information to complete a criminal trespass notice, as well as run his information to search

for warrants. Although Officer Cahill testified that police intervention was not necessary

to trespass an individual, the officers acted reasonably in relation to circumstances

justifying the stop when they continued to inquire about Taylor’s identity and then ran his

information through LEADS.        The record further reflects that the officers diligently

discharged these duties.

       {¶ 26} Upon learning of the existence of an arrest warrant for Taylor and the

confirmation of that warrant by dispatch, the officers were entitled to arrest Taylor and

conduct a search incident to that arrest.        The officers lawfully found the gun and

magazines during such a search.

       {¶ 27} Accordingly, we conclude that the trial court erred in granting Taylor’s

motion to suppress. The State’s assignment of error is sustained.

                                       III. Conclusion

       {¶ 28} The trial court’s judgment will be reversed, and the matter will be remanded
                                                                                             -11-


for further proceedings.

                                         .............

TUCKER, P. J., concurs.

DONOVAN, J., concurs:

          {¶ 29} If this was simply a refusal to don a mask, I would agree with the trial court’s

analysis that no crime was described by dispatch for the officers to investigate.

However, as the majority opinion notes, the officers were responding to a complaint of a

disorderly subject refusing to leave a private business. The Terry stop was lawful, hence

the officers had a duty to determine if a violation of law – disorderly conduct/trespass --

had occurred. Even if no arrest was going to be made, I can find no authority that

establishes the officers violated Taylor’s rights in identifying with whom they were

speaking for their records and in determining if any outstanding warrants existed for his

arrest.



Copies sent to:

Mathias H. Heck, Jr.
Andrew T. French
Angelina N. Jackson
Hon. Richard S. Skelton